


Exhibit 10.4




SECOND AMENDMENT TO LEASE


This Second Amendment to Lease (the “Amendment”), dated February 22, 2016, for
references purposes only, is made and entered into by and between Nassau Land
Company, L.P., a California limited partnership (the "Landlord"), and Appfolio,
Inc., a Delaware corporation (the "Tenant"), with reference to the following
facts:


RECITALS:
A.    Landlord is the owner of the real property and improvements consisting of
approximately 35,939 square feet of leasable space located in the Castilian
Technical Center situated at 90 Castilian Drive, Goleta, California (the
“Project”).
B.    Landlord and Tenant entered into a Multi-Tenant Industrial Lease dated
February 17, 2015 (the “Original Lease”), whereby Landlord leased to Tenant, and
Tenant leased from Landlord, a total of approximately 18,635 square feet of
leasable space located within the Project and commonly known as 90 Castilian
Drive, Suites 200 and 210, Goleta, California.
C.    Landlord and Tenant entered into a written First Amendment to Lease (the
“First Amendment”) dated August 17, 2015 expanding the Premises to include Suite
120 consisting of approximately 7,855 square feet of leasable space thereby
increasing the total leased Premises to 26,490 square feet of leasable space
(the “Existing Premises”).
D.    The Original Lease and the First Amendment shall collectively be referred
to herein as the “Lease.”
E.    Tenant has exercised its Expansion Right, as more particularly described
in Section K.3 of Exhibit K to the Original Lease, and Landlord and Tenant wish
to amend the leased Premises to include space on the first (1st) floor of the
Building located at 90 Castilian Drive commonly known as Suite 110, consisting
of approximately 9,449 leasable square feet (the “Specific Expansion Space”),
and to address other matters, including, without limitation, changes to the
amount of Rent.
F.    The parties have agreed to execute this Amendment in order to memorialize
their understandings regarding certain amendments to the Lease.
G.    All capitalized terms that appear in this Amendment and are not defined
herein shall have the meaning ascribed thereto in the Lease.


AGREEMENTS:


NOW THEREFORE, the parties hereto, intended to be legally bound, do hereby agree
and further amend the Lease as follows:


1.    AMENDMENTS TO LEASE. Notwithstanding any other provisions of the Lease to
the contrary, effective as of the date set forth above, the Lease is hereby
amended as follows:
1.Under the terms and conditions set forth in Section K.3 of Exhibit K to the
Original Lease, Landlord shall deliver the Specific Expansion Space to Tenant,
vacant and ready for any Tenant improvement work, on January 1, 2016 (the
“Expansion Delivery Date”).




--------------------------------------------------------------------------------




1.2    Premises. Effective as of the Expansion Delivery Date, the Specific
Expansion Space shall be part of the Premises under this Lease (so that the term
“Premises” in this Lease shall refer to the Existing Premises plus the Specific
Expansion Space) and the Leased Premises shall consist of a total of 35,939
leasable square feet.
1.3    Minimum Monthly Rent - Suite 110. Effective ninety (90) days following
the Expansion Delivery Date (April 1, 2016), the Minimum Monthly Rent for Suite
110 shall be $1.45 per square foot per month on the total square footage of
Suite 110 (9,449 sf) payable in monthly installments of $13,701.05.
1.4    Operating Expenses.    Effective April 1, 2016, Tenant’s Share of the
Common Area Expenses shall initially be one hundred percent (100%).
1.5    Security Deposit.    Effective on the Expansion Delivery Date, Tenant’s
Security Deposit shall be increased by $13,701.05 from $38,410.50, for a total
Security Deposit of $52,111.55.
1.6    Parking.    Effective on the Expansion Delivery Date, Tenant shall be
entitled to use an additional thirty-one (31) parking spaces in the parking area
of the Project in accordance with the terms of the Original Lease.
1.7    Preparation of Specific Expansion Space.    The Specific Expansion Space
shall be leased to Tenant in its “as-is” condition, except that Landlord shall,
at its sole cost and expense prior to the Expansion Delivery Date: (i) complete
any necessary repairs and/or replacements for all existing HVAC units, per an
HVAC report provided by Pacific Climate Control; (ii) deliver the Specific
Expansion Space(s) free of any furniture, fixtures, equipment, inventory or
signage and in broom clean condition, free from debris with all Building systems
in good working order; (iii) provide Tenant up to $2,000 of space planning
services with PK architecture for the Specific Expansion suite being added; and
(iv) provide Tenant with an additional one-time Tenant Improvement Allowance,
under the same terms and conditions set forth in Exhibit B of the Original
Lease, in an amount not to exceed $25 per square foot of the Specific Expansion
Space ($236,225.00) to be used for interior improvements. If Tenant does not
utilize this additional Tenant Improvement Allowance by December 31, 2017, the
Tenant Improvement Allowance for the applicable suite shall be null and void and
Tenant shall forever lose its right to utilize said allowance.
2.    MISCELLANEOUS.
2.1    In the event of any conflict between the terms of this Amendment and the
terms of the Original Lease, the terms of this Amendment shall control.
2.2    This Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior contemporaneous oral and
written agreements and discussions with respect to the subject matter hereof.
2.3    Landlord and Tenant represent and warrant that all signatories hereto
signing in a representative capacity have been duly authorized by and on behalf
of their respective principals to execute this Amendment.
2.4    All remaining terms and provisions of the Lease shall remain unchanged
and in full force and effect.




    




--------------------------------------------------------------------------------




AGREED THIS 25th day of February 2016.




LANDLORD:                        TENANT:


NASSAU LAND COMPANY, L.P.            APPFOLIO, INC.,
a California limited partnership            a Delaware corporation
                    
By: Michael Towbes Construction &        
Development, Inc., a California corporation                
Its: General Partner        
By:____/s/ Brian Donahoo____________
                             Brian Donahoo, President and CEO
By:__ /s/ Craig Zimmerman_______        
                    


Its:____Vice President___________        By:___/s/ Brett Little_________________
Brett Little, VP Finance
                            




